Mr. Justice Boggs. Sec. 1 of an act to provide for the assessment of taxation of bridges, etc., approved May 1, 1872 (Starr & Curtis’ Statute, 2d Yol., page 2124) provides : “ Such assessor shall give, in his description, the quarter section, township and range in which such bridge is located or terminated in this State, together with the metes and bounds of the ground occupied by such bridge and the approaches thereto from the end on the Illinois shore to the center of the main channel of the stream crossed by the same.” The prayer of the appellant’s petition is that a per•emptory writ of mandamus issue commanding the assessor to state in the description of the Iveolcuk and Hamilton bridge, the length of said bridge valued and assessed by him. The description given by the assessor is set out in full in the statement of the case. We understand the phrase^ “ metes and bounds,” to mean the boundary line or limit of the tract. This boundary line may be pointed out and ascertained by reference to objects either natural" or artificial which are permanent in character and location, and so situated with reference to the tract to be described that they may be conveniently used for the purpose of indicating its extent. Such objects, when so used in a description, are called monuments; streams, trees, walls, fences, streets and highways or other objects permanent in their character and location may be referred to as monuments. 2d Amer. & Eng. Encyc. of Law, page 500. A railroad track may be named as a monument in a deed. Miller v. Beeler, 25 Ill. 163. The “ center of the main channel of the stream,” mentioned in the statute as one of the requisites of the assessor’s description is, in the case at bar, the “ boundary line of the State,” or “ the State line between the States of Illinois and Iowa ” as given in the description. These terms are each the equivalent of the other and in this respect the description must be regarded as a sufficient compliance with the statute. Butternuth v. St. Louis Bridge Co., 120 Ill. 535. The assessor in the description employs as one monument the center of the main channel of the Mississippi river, denominated by him the State line, and the center of a street or avenue at a point definitely fixed with reference to the center of the bridge, as another monument. The property is then described as being eighty feet in width and extending from one monument to the other, the center thereof being a line projected from the point fixed in the street, north 12° 40' west, to the State line or center of the main channel of the river. The length of this line is not given, which is the ground of objection to the survey. Had the length been given it could not serve to either lengthen or shorten the strip described. The actual distance between the monuments would be the length, of the property assessed, regardless of any statement that might be made as to the measurement or length of the line reaching from one monument to the other. Miller v. Beeler, 25 Ill. 163; Cottingham v. Parr, 93 Ill. 233; 2d Amer. & Eng. Encyc. of Law, 502. “ The metes and bounds of the tract are definitely fixed by locating its center line and naming the width of the tract as if the lines of its outer boundary had been given by courses and distances, and a description thus given would in a case of a discrepancy prevail over a description by courses and distances. In the case of Miller v. Beeler, supra, a deed was under consideration which described the' land conveyed by courses and distances, and also as “ the said strip of land fifty feet in width on each side of the center fine of the Terre Haute & Alton Railroad,” and there being a discrepancy between the two descriptions the latter was held to prevail, on the ground that the railroad was made a monument in the description of the tract in the deed, and that as such it must control and supersede a description by courses and distances. So in the case at bar it may be said that the bridge is made a monument, and a description given based upon its center line from the State line to its east end on the Illinois shore and from thence to the fixed point in the center of the street, which is a good description, and which, as we have seen, would prevail over a description by courses and distances if such a description had been also included. The claim of the petitioner is that the assessor has valued and assessed a portion of the bridge beyond the boundary line of the State, that is, beyond the center of the main channel of the Mississippi river, and this it thinks would be apparent if the length of the bridge assessed was stated in the description. But as we have seen the length if stated would not control. In any proceeding to test the fairness and legality of the assessment the question would be, is the bridge between the monuments fairly assessed'{ That being the case the relief asked for, if granted, would be of no practical benefit to the relator, and when this is true, a Writ of mandamus is always refused. Gormley v. Day, 114 Illinois, 185, and cases there cited. The action of the court in refusing to award the writ is affirmed. Affirmed.